Citation Nr: 0111307	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-09 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), with small hiatal hernia, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active service from July 1955 to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO rating decision dated in March 
1999, which denied a claim for a compensable rating for 
service-connected GERD, with small hiatal hernia.  A May 2000 
rating decision assigned an increased 10 percent rating for 
this disorder, and the veteran's appeal continued.  


FINDING OF FACT

The service-connected GERD, with small hiatal hernia, is 
manifested by: a 3 cm. hiatal hernia and epigastric distress, 
with complaints of daily heartburn, difficulty swallowing 
(dysphagia), and regurgitation; objective demonstration of 
mild gastroesophageal reflux on upper gastrointestinal x-ray 
study, occasional heartburn, difficulty swallowing 
(dysphagia), and regurgitation after large, or spicy meals, 
without any medical evidence of anemia, substernal, arm, or 
shoulder pain, or overall symptoms of considerable impairment 
of health.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
gastroesophageal reflux disease, with small hiatal hernia, 
are not met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321, 4.7, and 4.114, Diagnostic Code 
7346 (2000).  




REASONS AND BASES FOR FINDING AND CONCLUSION  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
veteran has been provided adequate VA esophagus and hiatal 
hernia examinations both in February 1999 and May 2000, and 
his VA treating facility has provided a panoply of treatment 
records concerning special medical tests and diagnostic 
procedures regarding the disability at issue.  The notice 
provisions of the VCAA of 2000 have also been met.  In the 
April 1999 statement of the case (SOC) and June 2000 
supplemental statement of the case (SSOC) provided to the 
veteran, he was advised of regulatory provisions permitting 
increased ratings as to his service-connected GERD, with 
small hiatal hernia; thus, the evidence necessary to 
substantiate his claim and assertions on appeal.  

Pursuant to Diagnostic Code 7346, a 10 percent rating is 
warranted for hiatal hernia which is manifested by two or 
more of the symptoms necessary for a 30 percent rating, 
though of less severity.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia 
(difficult swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
(Emphasis added).  For the following reasons and bases, the 
Board finds that the objective medical evidence shows that 
the veteran has occasional dysphagia, pyrosis, and 
regurgitation after large or spicy meals, and that these 
symptoms are not accompanied by-and do not more closely 
approximate, substernal, arm, or shoulder pain, productive of 
considerable impairment of health, as contemplated by the 
criteria for a 30 percent evaluation under Diagnostic Code 
7346.  

The veteran asserts that he is obliged to avoid spicy foods 
and he contends that while medications control some of his 
epigastric symptoms, he still experiences daily dysphagia, 
regurgitation, and heartburn.  In essence, he asserts that 
his service-connected GERD, with hiatal hernia, is more 
severely disabling than the current 10 percent evaluation 
contemplates, and that his disorder more closely approximates 
symptoms of persistently recurrent epigastric distress.  
Written argument of the veteran's representative dated in 
September 2000 avers that the veteran's GERD symptoms are 
"persistently recurrent," and indicative of "considerable 
impairment of health" within Diagnostic Code 7346, so as to 
warrant a 30 percent evaluation.  

VA treatment records dated from October 1997 to November 1998 
show treatment for, and the veteran's own reports of, 
occasional GERD symptoms, but not of the severity the veteran 
now claims on appeal.  VA endoscopic examination in May 1998 
revealed a small hiatal hernia, 3 cm., with no evidence of 
esophagitis.  In June 1998, the veteran's weight was 162 
pounds, and his GERD symptoms were noted to be relieved by 
use of medication.  In August 1998, the veteran's weight 
remained at 162 pounds, with notation that he was clinically 
"asymptomatic," and that the GERD had "improved" with 
medications.  A computerized tomography (CT) scan and repeat 
CT scan revealed no evidence of any enlargement of the hiatal 
hernia, that the pancreas was normal, and that liver and 
biliary tree were unremarkable as well.  In November 1998, 
the veteran was seen for complaints of "occasional" 
dysphagia.  The examiner noted that the veteran remained 
"asymptomatic," except for the dysphagia, which occurred 
only "after large meals."  The GERD was found to be 
"controlled" by medications, and there was no clinical 
evidence of acute or chronic pancreatitis.  The veteran's 
weight was at 169 pounds at that time.  Later in November 
1998, the veteran was advised to loose weight and to maintain 
a weight of 160 pounds.  Upper gastrointestinal testing of 
February 1999 revealed "mild" GERD, and an otherwise normal 
gastrointestinal series.  

The veteran was afforded an appropriate VA examination in 
February 1999, with review of the claims file by the 
examiner.  At that time, he reported that his heartburn was 
"very rare" on present (new) medications.  He indicated 
that he had GERD symptoms only with particularly spicy foods, 
including tomato products.  His present weight was 182 pounds 
(at a height of five feet, six inches); he denied any weight 
gain.  Blood testing revealed a while blood count (WBC) of 
8.4; hemoglobin of 14.2; hematocrit of 44.1; MCV of 94.7; 
and, platelets of 181,000.  The diagnosis was mild GERD and a 
3 cm. hiatal hernia.  

On VA examination in May 2000, the veteran's claims file was 
again reviewed by the examiner.  The veteran reported having 
to almost always avoid spicy foods and tomato based foods, 
and he usually remains on a bland diet.  He reported daily 
difficulty swallowing, heartburn, and reflux, staring 20 to 
30 minutes after eating and continuing for 45 minutes to one 
hour thereafter.  In addition to his GERD medication, the 
veteran admitted to keeping his bed elevated, eating small 
meals, and siting erect for at least one hour after eating.  
On physical examination, the veteran's current weight was 177 
pounds; he denied any weight gain.  No anemia was found; WBC 
was 8.7; hemoglobin was 14.5; hematocrit was 46.5; and, MCV 
was 93.4.  Upper G-I testing was performed which revealed no 
abnormalities other than a small hiatal hernia.  Prior 
endoscopy (May 1998) and G-I testing (February 1999) were 
noted by the examiner to show a hiatal hernia, with recurring 
gastritis.  The diagnosis was small hiatal hearing with GERD 
symptoms.  

In considering the veteran's claim for an increased rating 
for service-connected GERD with small hiatal hernia, the 
Board concedes that his condition continues to be 
problematic, and that it is not totally and completely 
controlled by medication.  The veteran is required to take 
medications for GERD, as well as control his eating habits, 
avoiding both large and spicy meals.  He has been advised to 
loose weight and maintain a weight of 160, but he has not 
done so.  While he repeatedly denies any weight gain on VA 
examination, his VA treatment records objectively and 
clinically demonstrate a weight gain from 162 pounds to 177 
or 182 pounds during the appeal period, a fact which is 
significant only in that a treating physician has noted this 
to be of import.  Additionally, while the veteran reports 
daily symptoms of dysphagia, heartburn and regurgitation, his 
VA treatment records objectively and clinically demonstrate 
symptoms largely controlled by medications, with such 
symptoms only on large or spicy meals.  Substernal, arm or 
shoulder pain has not been demonstrated.  Accordingly, the 
Board is of the opinion that an increased rating for his 
service- connected GERD, with small hiatal hernia, is not in 
order.  

In reaching such conclusion, the Board is constrained to 
point out that while the veteran is shown to experience some 
occasional difficulty in swallowing (dysphagia), heartburn, 
and regurgitation, his symptomatology does not appear to 
occasion any appreciable impairment of his overall general 
state of health, and is clearly not productive of, nor more 
closely approximating, the requisite considerable impairment 
of health necessary for a 30 percent rating under Diagnostic 
Code 7346.  

With respect to the latter observation, the Board would 
saliently point out that the veteran is free of anemia, he 
has experienced no loss of weight within the time period 
relevant to this aspect of the appeal, and, significantly, VA 
examiners have repeatedly remarked that his GERD is 
"asymptomatic," "controlled" by medication, and that his 
hiatal hernia is not growing and is "small."  Given the 
foregoing observations, the Board concludes that the 
preponderance of the evidence is against the claim on appeal, 
as it does not warrant the assignment of an evaluation in 
excess of 10 percent for service-connected GERD, with small 
hiatal hernia.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to GERD and hiatal hernia-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  In this regard, the Board observes that while 
the veteran's GERD symptoms apparently continue to be 
bothersome, he has no appreciable impairment of health, 
anemia, or weight loss, but, to the contrary, continued to at 
least maintain an elevated weight in excess of his treating 
physician's recommended 160 pounds.  These and foregoing 
considerations, in the Board's view, mitigate persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  

Finally, the Board has also given consideration to the 
provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, as indicated above, the 
record does not show that the actual manifestations of the 
veteran's service- connected GERD, with small hiatal hernia, 
more closely approximate those required for a 30 percent 
rating than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10 
and Part 4, Diagnostic Code 7346.

In addition, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2000).  The veteran 
is not shown by any objective evidence to have been 
hospitalized by his GERD, with small hiatal hernia, or that 
it interferes at all with his employability to a degree 
greater than that contemplated by the regular schedular 
standards which, as noted above, contemplate impairment in 
earning capacity in civil occupations.  Therefore, an 
exceptional or unusual disability picture (i.e., one where 
the veteran's currently assigned pertinent rating is found to 
be inadequate) is not presented.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); See also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, in the absence of such factors, the 
Board determines that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  


ORDER

The claim for an increased rating for gastroesophageal reflux 
disease, with small hiatal hernia, currently evaluated as 10 
percent disabling, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

